Citation Nr: 0628863	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  03-18 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.	Entitlement to service connection for the cause of the 
veteran's death.  

2.	Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel
INTRODUCTION

The veteran had active service from May 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating action that 
denied the benefits currently sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's certificate of death reveals that he died in 
May 2002 due to acute renal failure due to aortic stenosis 
and ischemic cardiomyopathy.  At the time of his death, the 
veteran was service connected for residuals of herniated 
nucleus pulposus (HNP), evaluated as 60 percent disabling; 
anal sphincter impairment secondary to HNP, evaluated as 100 
percent disabling; bladder impairment secondary to HNP, 
evaluated as 60 percent disabling; dermatophytosis, evaluated 
as noncompensable (0 percent disabling); and impotence, also 
evaluated as noncompensable.  The appellant has contended, 
essentially, that the veteran's service connected 
disabilities either caused or aggravated the disorders that 
ultimately resulted in the veteran's death.  

The appellant's representative has argued in a recent 
statement that all the veteran's pertinent medical records 
are not yet associated with the claims folder and that this 
case be remanded to the RO so that necessary development may 
be undertaken.  It is apparent from the record that the 
veteran received extensive treatment over the years for his 
various service connected disorders at the VA Medical Centers 
in Seattle, Washington and in Spokane, Washington, but the 
clinical record documenting his treatment at these facilities 
is obviously incomplete.  As VA has notice of the existence 
of additional pertinent VA records, such must be retrieved 
and associated with the other evidence already on file. 38 
U.S.C.A. § 5103A(b), (c) (West 2004); see Bell v. Derwinski, 
2 Vet. App. 611(1992); see also Epps v. Brown, 9 Vet. App. 
341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

With respect to the appellants claim for Dependency and 
Indemnity Compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318, the Board notes that the appellant's claim 
for this benefit was received on June 4, 2002.  Effective May 
6, 2002, "hypothetical entitlement" is no longer a viable 
basis for establishing benefits under 38 U.S.C.A. § 1318.  In 
effect the Board can no longer hypothesize about whether a 
veteran was totally disabled for 10 years prior to his death.  
However, if VA records for 10 years prior to the veteran's 
death (May 9, 1992 forward), were to show such entitlement to 
a total rating, then such a claim could be granted since such 
records would constitute an informal claim for increased 
disability rating.  See 38 C.F.R. §§ 3.157, 3.400(o)(2) 
(2006).  It is possible that the VA records discussed in the 
earlier paragraph would show such an informal claim.  It is 
pertinent to note, however, that the doctrine of 
"constructive possession" of VA records laid out by the Court 
in Bell is not applicable prior to Bell, which was decided on 
July 21, 1992.  See Lynch v. Gober, 10 Vet. App. 127 (1997).

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain the complete 
original outpatient treatment records 
and the complete hospitalization 
records documenting the veteran's 
entire outpatient and inpatient 
treatment at the VA Medical Center in 
Seattle, Washington and the VA Medical 
Center in Spokane, Washington at any 
time since his discharge from service.  
All records obtained should be 
associated with the claims folder.  

2.	When the above development has been 
completed, and after any additional 
development that may be indicated, the 
RO should re- adjudicate the 
appellant's current claims. If any 
benefit sought remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case.  The case should then be 
returned to the Board, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


